 

Exhibit 10.1



 

Execution Version

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

This Amendment No. 3 to Credit Agreement, dated as of March 4, 2020 (this
“Amendment”), is entered into by and among Arconic Inc., a Delaware corporation
(“Arconic” and from the 2020 Separation Effective Date (as defined below),
“Howmet”), the lenders party to this Amendment (the “Lenders”) (as defined
below), Citibank, N.A. and JPMorgan Chase Bank, N.A. (each, an Issuer with
respect to the L/C Commitments under the Existing Credit Agreement referenced
below), Citibank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), JPMorgan Chase Bank, N.A., as syndication
agent, and Goldman Sachs Bank USA, as documentation agent. Capitalized terms
used but not otherwise defined herein have the meanings assigned to such terms
in the Existing Credit Agreement referenced below.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Five-Year Revolving Credit Agreement,
dated as of July 25, 2014 (as amended and extended by the letter agreement,
dated June 5, 2015, and as further amended pursuant to Amendment No. 1 to Credit
Agreement, dated as of September 16, 2016, and as further amended pursuant to
Amendment No. 2 to Credit Agreement, dated as of June 29, 2018, the “Existing
Credit Agreement”; the Existing Credit Agreement, as amended by this Amendment,
the “Credit Agreement”), among Arconic, the lenders and issuers from time to
time party thereto, the Administrative Agent and JPMorgan Chase Bank, N.A., as
Syndication Agent;

 

WHEREAS, Arconic intends to separate into two independent, publicly traded
companies as described in the Registration Statement on Form 10 of Arconic
Rolled Products Corporation publicly filed with the SEC on January 22, 2020 (as
such may be amended, supplemented or modified from time to time (to the extent
(i) not materially adverse to the Lenders, provided that any such amendments,
supplements or modifications shall not be deemed to be material and adverse to
the rights or interests of the Lenders if relating to the inclusion of
information for which there are placeholders in the Registration Statement on
Form 10, such as the distribution ratio and the distribution and record dates or
(ii) made with the prior written approval of the Administrative Agent), the
“Arconic Form 10”) and in connection therewith (i) Arconic’s “rolled product”
business and related assets will be transferred to Arconic Rolled Products
Corporation, a Delaware corporation (“Arconic Rolled Products”), (ii) Arconic
Rolled Products will be renamed “Arconic Corporation” on the 2020 Separation
Effective Date, and (iii) Arconic Inc. will be renamed “Howmet Aerospace Inc.”
on the 2020 Separation Effective Date (collectively, the “2020 Separation
Transaction”, and the date the 2020 Separation Transaction is consummated, the
2020 Separation Effective Date (as defined below));

 

WHEREAS, Arconic has requested that the Existing Credit Agreement be amended on
the terms and conditions set forth herein to provide for, among other things,
the establishment of a $1,500,000,000 senior unsecured revolving credit and
letter of credit facility (the “New Facility”) to be provided by the lenders
executing this Amendment;

 

WHEREAS, the New Facility will refinance and replace the existing credit
facility under the Existing Credit Agreement and will be established by amending
the Existing Credit Agreement pursuant to this Amendment; and

 

WHEREAS, in connection with the 2020 Separation Transaction and entering into
the New Facility, Arconic has requested, and the Lenders and the Administrative
Agent have agreed, on the terms and conditions set forth herein, to make certain
amendments to the Existing Credit Agreement as provided herein;

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.        Definitions. Unless otherwise specifically defined herein,
each term used herein (including in the recitals above) that is defined in the
Credit Agreement has the meaning assigned to such term in the Credit Agreement.

 

Section 2.        Amendments to the Existing Credit Agreement upon the 2020
Separation Effective Date. Subject to the satisfaction of the conditions set
forth in Section 5 below, the parties hereto agree that the Existing Credit
Agreement shall be amended, with effect upon the 2020 Separation Effective Date
(as defined in Section 5 below), as follows:

 

(a)            Amendments to reflect the change of Arconic’s name. Each
reference in the Credit Agreement to “Arconic” shall be replaced with “Howmet”.

 

(b)            Amendments to reflect the 2020 Separation Effective Date. Each
reference in the Credit Agreement to “Effective Date” shall be replaced with
“2020 Separation Effective Date”.

 

(c)            Amendment of Schedule 6.01(a). Schedule 6.01(a) of the Credit
Agreement is hereby amended in its entirety to read as set forth on Exhibit B to
this Amendment.

 

(d)            Amendments to Article I (Definitions and Construction).

 

(i)           Section 1.01 of the Existing Credit Agreement is hereby amended to
insert the following new defined terms in their correct alphabetical order:

 

“2020 Separation Effective Date” shall have the meaning assigned to such term in
Amendment No. 3.

 

“2020 Separation Transaction” shall have the meaning assigned to such term in
Amendment No. 3.

 

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Amendment No. 3” shall mean Amendment No. 3 to this Agreement, dated as of
March 4, 2020.

 

“Amendment No. 3 Effective Date” shall have the meaning assigned to such term in
Amendment No. 3.

 

“Co-Documentation Agents” shall mean ABN Amro Capital USA LLC, Bank of Montreal,
BNP Paribas, Credit Suisse AG, Cayman Islands Branch, Fifth Third Bank, National
Association, Goldman Sachs Bank USA, Intesa Sanpaolo S.p.A. - New York Branch,
Mizuho Bank, Ltd., Morgan Stanley Bank, N.A., MUFG Bank, Ltd., PNC Bank,
National Association, Sumitomo Mitsui Banking Corporation, TD Bank, N.A., Truist
Bank and U.S. Bank National Association.

 



2

 

 

“Designated Grenfell Liabilities” shall mean costs and expenses (including legal
fees) attributable to or arising from the Grenfell Tower Fire, which have been
assumed by Arconic Rolled Products pursuant to the 2020 Separation Documents (as
defined in Amendment No. 3).

 

“Grenfell Tower Fire” shall mean the June 2017 fire at the Grenfell Tower in
London, England.

 

“Howmet Lenders” shall have the meaning assigned to such term in Amendment
No. 3.

 

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

(ii)          Section 1.01 of the Existing Credit Agreement is hereby amended by
amending and restating the following defined terms in their entirety as follows:

 

“Applicable Margin” shall mean, as of any date of determination, a per annum
rate equal to the rate set forth below opposite the applicable Type of Loan and
the Index Debt Ratings in effect on such date set forth below; provided, that in
the event the Index Debt Ratings fall within different categories, the
Applicable Margin shall be based on the category corresponding to the higher of
such Index Debt Ratings, unless such Index Debt Ratings differ by two or more
categories, in which case the spreads shall be based upon the category one level
below the category corresponding to the higher of such Index Debt Ratings:

 



3

 

 

  Category 1 Category 2 Category 3 Category 4 Category 5 Category 6   Index Debt
Ratings of at
least BBB+
by S&P
and/or Baa1
by Moody’s Index Debt
Ratings less
than
Category 1,
but at least
BBB by
S&P and/or
Baa2 by
Moody’s Index Debt
Ratings less
than
Category 2,
but at least
BBB- by
S&P and/or
Baa3 by
Moody’s. Index Debt
Ratings less
than
Category 3,
but at least
BB+ by
S&P and/or
Ba1 by
Moody’s. Index Debt
Ratings less
than
Category 4,
but at least
BB by S&P
and/or Ba2
by
Moody’s. Index Debt
Ratings
equal to or
lower than
BB- by
S&P and/or
Ba3 by
Moody’s. Applicable Margin for LIBOR Loans 1.015% 1.125% 1.325% 1.50% 1.70%
1.90% Applicable Margin for Base Rate Loans 0.015% 0.125% 0.325% 0.50% 0.70%
0.90%

 

“Applicable Facility Fee Rate” shall mean, as of any date of determination, a
per annum rate equal to the rate set forth below opposite the Index Debt Ratings
in effect on such date set forth below; provided, that in the event the Index
Debt Ratings fall within different categories, the Applicable Facility Fee Rate
shall be based on the category corresponding to the higher of such Index Debt
Ratings, unless such Index Debt Ratings differ by two or more categories, in
which case the fee shall be based upon the category one level below the category
corresponding to the higher of such Index Debt Ratings:

 

  Category 1 Category 2 Category 3 Category 4 Category 5 Category 6   Index Debt
Ratings of at
least BBB+
by S&P
and/or Baa1
by Moody’s Index Debt
Ratings less
than
Category 1,
but at least
BBB by
S&P and/or
Baa2 by
Moody’s Index Debt
Ratings less
than
Category 2,
but at least
BBB- by
S&P and/or
Baa3 by
Moody’s. Index Debt
Ratings less
than
Category 3,
but at least
BB+ by
S&P and/or
Ba1 by
Moody’s. Index Debt
Ratings less
than
Category 4,
but at least
BB by S&P
and/or Ba2
by
Moody’s. Index Debt
Ratings
equal to or
lower than
BB- by
S&P and/or
Ba3 by
Moody’s. Applicable Facility Fee Rate 0.11% 0.125% 0.175% 0.25% 0.30% 0.35%

 



4

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Consolidated EBITDA” shall mean, for any period, for Howmet and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income Taxes payable by
Howmet and its Subsidiaries for such period, (iii) the amount of depreciation
and amortization expense, and (iv) the aggregate amount of fees, expenses and
charges incurred or attributed to Howmet and its Subsidiaries in connection with
the 2020 Separation Transaction, provided, that, to the extent that the 2020
Separation Effective Date shall have occurred during such period, all of the
foregoing shall be determined on a pro forma basis as if the 2020 Separation
Effective Date occurred at the beginning of such period.

 

“Consolidated Net Income” shall mean, for any period, for Howmet and its
Subsidiaries on a consolidated basis, the net income of Howmet and its
Subsidiaries (excluding any unusual, non-recurring, exceptional or non-cash
expenses, losses or charges and any unusual, non-recurring, exceptional or
non-cash gains) for such period ((x) excluding any impact of the Designated
Grenfell Liabilities or gain or loss (including as a result of insurance
recoveries received directly from the insurance company or indirectly from
Arconic Corporation), in each case arising from or attributable to the Grenfell
Tower Fire and (y) reduced for any cash payments made during such period,
whether or not such cash payments would be required to reduce net income in
accordance with GAAP, resulting from the Designated Grenfell Liabilities except
to the extent such payments either (i) have been reimbursed in cash directly
from an insurance provider or reimbursed indirectly from Arconic Corporation or
(ii) are expected to be covered and reimbursed in cash within 365 days
(A) directly by an insurance provider that is financially sound and reputable
and has not disputed coverage or (B) indirectly by Arconic Corporation (in each
case of (A) and (B), as determined by Howmet in good faith), such adjustments
pursuant to clauses (x) and (y) as set forth in reasonable detail in the
certificate of a Financial Officer delivered pursuant to Section 5.01(c)(ii);
provided that to the extent such amounts are not so reimbursed within such 365
day period, or are no longer expected to be covered and reimbursed or are
disputed, then such unreimbursed amount shall reduce net income for such
period).

 



5

 

 

“Exchange Act Reports” shall mean the Annual Report of Howmet on Form 10-K for
the year ended December 31, 2018, the Quarterly Reports of Howmet on Form 10-Q
for the quarters ended March 31, 2019, June 30, 2019 and September 30, 2019, and
the current reports of Howmet on Form 8-K dated January 1, 2019 to the 2020
Separation Effective Date, filed by Howmet with the SEC pursuant to the
Securities Exchange Act of 1934; provided, however, that for the purpose of
satisfaction of the condition set forth in Section 2.21(b)(B) with respect to
the First Extension or the Second Extension only, “Exchange Act Reports” shall
mean Howmet’s Annual Report on Form 10-K for the fiscal year of Howmet most
recently ended prior to the delivery of the Extension Request with respect to
the First Extension or the Second Extension, as applicable (the “Applicable
Fiscal Year”), the Quarterly Reports of Howmet on Form 10-Q for each of the
quarters ended after the Applicable Fiscal Year and prior to the applicable
Extended Maturity Effective Date and all current reports of Howmet on Forms 8-K
filed after the Applicable Fiscal Year and prior to the applicable Extended
Maturity Effective Date. Notwithstanding the foregoing, references to “Howmet”
with respect to any date or period prior to the 2020 Separation Effective Date
shall be references to “Arconic Inc.”.

 

“First Extended Maturity Date” shall mean the sixth anniversary of the 2020
Separation Effective Date or, if such day is not a Business Day, on the
immediately preceding Business Day.

 

“Initial Scheduled Maturity Date” shall mean the fifth anniversary of the 2020
Separation Effective Date or, if such day is not a Business Day, on the
immediately preceding Business Day.

 

“Letter of Credit Sublimit” shall mean $500,000,000.

 

“Second Extended Maturity Date” shall mean the seventh anniversary of the 2020
Separation Effective Date or, if such day is not a Business Day, on the
immediately preceding Business Day.

 

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 



6

 

 

(iii)          Article I of the Existing Credit Agreement is hereby amended by
amending the definition of “Commitment” by replacing “$3,000,000,000” thereof
with “$1,500,000,000”.

 

(iv)          Article I of the Existing Credit Agreement is hereby amended by
amending the definition of “Consolidated Net Debt” by replacing “$500,000,000”
thereof with “$400,000,000”.

 

(v)           Article I of the Existing Credit Agreement is hereby amended by
amending the definition of “Defaulting Lender” by inserting “or (vi) any Lender
that has become the subject of a Bail-In Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (vi)” after “”to become a Non-Defaulting Lender),” and before “above
will be conclusive and binding absent manifest error”.

 

(vi)         Article I of the Existing Credit Agreement is hereby amended by
amending the definition of “Interest Period” by inserting “(except with respect
to Borrowings denominated in Euros)” after “1, 2” and before “, 3 or 6”.

 

(vii)       Article I of the Existing Credit Agreement is hereby amended by
inserting, after Section 1.03 thereof, the following new Section 1.04:

 

SECTION 1.04. Divisions. For all purposes under the Loan Documents (including
Article VI), in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any person becomes the asset, right,
obligation or liability of a different person, then it shall be deemed to have
been transferred from the original person to the subsequent person, and (b) if
any new person comes into existence, such new person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

(viii)      Article II of the Existing Credit Agreement is hereby amended by
amending Section 2.12(b) by inserting “or foreign” after “United States” and
before “financial regulatory authorities.”

 

(ix)        Article II of the Existing Credit Agreement is hereby amended by
amending and restating the proviso of Section 2.16 thereof in its entirety as
follows:

 

provided, however, that, (i) if any such purchase or purchases or adjustments
shall be made pursuant to this Section and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest and (ii) the provisions of this paragraph
shall not apply to (x) any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement, (y) any payment obtained by
any lender as consideration for the assignment of or sale of a participation in
any of its Revolving Credit Outstandings to any permitted assignee or
participation or (z) the application of cash collateral provided for in
Section 2.23 or the last paragraph of Article VII.

 



7

 

 

(x)          Article III of the Existing Credit Agreement is hereby amended by
amending and restating Section 3.06 thereof in its entirety as follows:

 

SECTION 3.06. Financial Statements. In the case of Howmet, it has furnished to
the Lenders copies of its consolidated balance sheet as of December 31, 2018,
and the related consolidated statements of income and shareholders’ equity and
cash flows for the three years ended December 31, 2018, all audited by
PricewaterhouseCoopers LLP, and Howmet’s unaudited consolidated balance sheets
as at March 31, 2019, June 30, 2019 and September 30, 2019 and the related
unaudited consolidated statements of income and shareholders’ equity and cash
flows for the three months then ended. Such financial statements (including the
notes thereto) present fairly the financial condition of Howmet and its
Subsidiaries as of such dates and the results of their operations and cash flows
for the periods then ended (subject, in the case of said balance sheets as at
March 31, 2019, June 30, 2019 and September 30, 2019, respectively, and said
statements of income, shareholders equity and cash flows for the three months
then ended, to the absence of footnote disclosure and normal year-end audit
adjustments), all in conformity with GAAP. Notwithstanding the foregoing,
references to “Howmet” with respect to any date or period prior to the 2020
Separation Effective Date shall be references to “Arconic Inc.”.

 

(xi)         Article III of the Existing Credit Agreement is hereby amended by
amending and restating Section 3.09 thereof in its entirety as follows:

 

SECTION 3.09. No Material Adverse Change. Since December 31, 2018, there has
been no material adverse change in the business, assets, operations or financial
condition of itself and its Subsidiaries, taken as a whole, except, in the case
of Howmet and the Borrowing Subsidiaries, as disclosed in the Exchange Act
Reports on or prior to the Amendment No. 3 Effective Date.

 

(xii)        Article III of the Existing Credit Agreement is hereby amended by
amending and restating Section 3.19(a) thereof in its entirety as follows:

 

(a)            Neither the Borrower nor any of its Subsidiaries, nor any of the
directors or officers of the Borrower or any of its Subsidiaries, nor, to the
Borrower’s knowledge, any of the employees, agents or controlled affiliates of
the Borrower or any of its Subsidiaries, is a person that is, or, in the case of
the Borrower or its Subsidiaries, is majority-owned or controlled by one or more
persons that are (A) the subject of any Sanctions (a “Sanctioned Person”) or
(B) located, organized or resident in a country or territory (including, without
limitation, as of the date hereof, Crimea, Cuba, Iran, North Korea and Syria)
that is the subject of Sanctions that broadly restrict or prohibit dealings with
that country or territory (a “Sanctioned Country”).

 



8

 

 

(xiii)        Article VI of the Existing Credit Agreement is hereby amended by
inserting the following new sentence at the end of Section 6.02:

 

“Notwithstanding anything to the contrary contained herein, nothing in this
Section 6.02 shall prohibit or otherwise restrict the 2020 Separation
Transactions.”

 

(xiv)       Article VI of the Existing Credit Agreement is hereby amended by
amending and restating Section 6.03 thereof in its entirety as follows:

 

SECTION 6.03. Consolidated Net Leverage Ratio. Howmet shall not permit the ratio
of Consolidated Net Debt to Consolidated EBITDA as of the end of each fiscal
quarter for the period of the four fiscal quarters of Howmet most recently
ended, to be greater than 3.50 to 1.00.

 

(xv)        Article X of the Existing Credit Agreement is hereby amended by
amending and restating clause (b)(i) of Section 10.04 in its entirety as
follows:

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to any Borrower or any
Borrower’s Subsidiary or Affiliate or to any natural person (or a holding
company, investment vehicle, or trust for, or owned and operated by or for the
primary benefit of a natural person)) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its rights and
obligations with respect to its Commitment, the Loans and the Letters of Credit)
to (1) any other Lender or an Affiliate of such Lender or (2) with the prior
written consent (such consent not to be unreasonably withheld ) of:

 

(xvi)       Article X of the Existing Credit Agreement is hereby amended by
amending and restating clause (iv) of Section 10.08(b) in its entirety as
follows:

 

(iv) amend or modify the provisions of Sections 2.15 and 2.16, the provisions of
Article VIII, the provisions of this Section or the definition of “Required
Lenders”, without the prior written consent of each Lender,

 

(xvii)      Article X of the Existing Credit Agreement is hereby amended by
amending and restating clause (a) of Section 10.18 thereof in its entirety as
follows:

 

(a) to such person’s respective Affiliates and their respective employees,
representatives, service providers and agents that are or are expected to be
involved in the evaluation of such information in connection with the
Transactions contemplated by this Agreement and are advised of the confidential
nature of such information,

 



9

 

 

(xviii)     Article X of the Existing Credit Agreement is hereby amended by
amending and restating Section 10.20 thereof in its entirety as follows:

 

Section 10.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

Section 3.       Reduction and Deemed Assignment of Commitments

 

(a)            Subject to the terms and conditions set forth herein, upon the
2020 Separation Effective Date (i) each lender party hereto hereby agrees to
commit to provide its respective Commitment as set forth in Schedule 2.01(a) of
Exhibit A hereto (which shall be deemed to supersede and replace Schedule
2.01(a) of the Existing Credit Agreement on the 2020 Separation Effective Date)
(each lender listed on Schedule 2.01(a) of Exhibit A hereto, a “Lender”),
(ii) each Lender that is not a Lender under the Existing Credit Agreement (a
“New Lender”, together with each Lender under clause (i) above, the “Howmet
Lenders”) shall become a party to the Credit Agreement as a “Lender” thereunder,
and (iii) each Lender under the Existing Credit Agreement that is not a party
hereto (each, an “Exiting Lender”) shall, on the 2020 Separation Effective Date,
be deemed to have assigned the entire amount of its Commitment and Loans (if
any) to the other Lenders (including the New Lenders), allocated among the
Lenders in such amounts as shall be required such that, after giving effect to
all of the foregoing, the Commitment of each Lender on the 2020 Separation
Effective Date shall be as set forth in Schedule 2.01(a) of Exhibit A hereto.
Schedule 2.01(a) of Exhibit A hereto shall be deemed to supersede and replace
Schedule 2.01(a) of the Existing Credit Agreement upon the 2020 Separation
Effective Date; provided, that, in the event that, following the date hereof but
prior to the occurrence of the 2020 Separation Effective Date, any Commitments
are assigned or changed pursuant to the Credit Agreement (other than as set
forth above), then upon the 2020 Separation Effective Date, the Administrative
Agent shall make such changes to Schedule 2.01(a) of Exhibit A hereto solely to
the extent necessary to give effect to any such assignment or change and to the
other provisions of this Section 3(a).

 



10

 

 

(b)            Each Issuer committed to providing L/C Commitments under the
Existing Credit Agreement immediately prior to the effectiveness of this
Amendment shall continue to act in such capacity immediately following the
effectiveness hereof. Schedule 2.01(b) of Exhibit A hereto shall be deemed to
supersede and replace Schedule 2.01(b) of the Existing Credit Agreement upon the
2020 Separation Effective Date; provided, that, in the event that, following the
date hereof but prior to the occurrence of the 2020 Separation Effective Date,
any L/C Commitments are changed pursuant to the Credit Agreement (other than as
set forth above), then upon the 2020 Separation Effective Date, the
Administrative Agent shall make such changes to Schedule 2.01(b) of Exhibit A
hereto solely to the extent necessary to give effect to any such change and to
the other provisions of this Section 3(b).

 

(c)            In furtherance of the foregoing, (i) each Exiting Lender shall
cease to have a Commitment on the 2020 Separation Effective Date and shall cease
to be a Lender under the Credit Agreement as though its Commitment had been
assigned to the other Lenders in accordance with Section 10.04(b) of the Credit
Agreement, (ii) all unpaid interest, fees and other amounts owing to such
Exiting Lender under the Credit Agreement immediately prior to the occurrence of
the 2020 Separation Effective Date shall be paid by Arconic to such Exiting
Lender on the 2020 Separation Effective Date and (iii) any outstanding Loans of
the Exiting Lenders deemed assigned to the other Lenders pursuant to
Section 3(a) above shall be deemed purchased at par by such Lenders from the
Exiting Lenders on the 2020 Separation Effective Date.

 

(d)            Each New Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the 2020 Separation Effective
Date, become a Lender for all purposes of the Credit Agreement and have a
Commitment in the principal amount as set forth opposite its name in Schedule
2.01(a) of Exhibit A hereto. Each New Lender (i) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (ii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iii) agrees to be bound by the
terms of the Credit Agreement and perform in accordance with their terms all of
the obligations that, by the terms of the Credit Agreement, are required to be
performed by it as a Lender, (iv) represents and warrants that it has full power
and authority, and has taken all actions necessary, to execute and deliver this
Amendment, to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement and (v) confirms it has delivered the
documentation required under Section 2.18 of the Credit Agreement and an
Administrative Questionnaire in the form supplied by the Administrative Agent,
duly completed by each New Lender.

 

Section 4.      Conditions Precedent to Amendment No. 3 Effective Date.

 

This Amendment shall be effective upon the date on which the following
conditions precedent are satisfied (such date, the “Amendment No. 3 Effective
Date”):

 

(a)            Amendment. The Administrative Agent shall have received
counterparts of this Amendment, duly executed by Arconic, the Lenders (including
each New Lender), each Issuer and the Administrative Agent.

 

(b)            Fees and Expenses. The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Amendment No. 3
Effective Date (including, without limitation, (x) upfront fees payable to the
Lenders and (y) fees and other amounts due and payable under Section 10.05
(Expenses; Indemnity) of the Existing Credit Agreement).

 



11

 

 

Section 5.      Conditions Precedent to 2020 Separation Effective Date.

 

The amendments set forth under Sections 2 and 3 herein shall be effective upon
the date on which the following conditions precedent are satisfied (such date,
the “2020 Separation Effective Date” which date shall be no later than August 1,
2020):

 

(a)            Consummation of Separation and Certificate. Each of the material
agreements and documentation (including all schedules and exhibits thereto)
relating to the 2020 Separation Transaction (including any amendments,
supplements or other modifications with respect thereto or waivers or consents
in respect thereof) (collectively, the “2020 Separation Documents”) shall be
consistent in all material respects with Arconic Form 10 and otherwise
reasonably acceptable to the Administrative Agent, in each case, to the extent
material to the interests of the Lenders with respect to the 2020 Separation
Transaction. The 2020 Separation Transaction shall be consummated in all
material respects in accordance with the terms of the 2020 Separation Documents
and Arconic Form 10. Arconic shall deliver to the Administrative Agent, on the
2020 Separation Effective Date, a certificate of an officer of Arconic
certifying that the requirements of this clause (a) have been satisfied.

 

(b)            Opinion. The Administrative Agent shall have received a written
opinion reasonably satisfactory to the Administrative Agent and the Lenders of
Cleary Gottlieb Steen & Hamilton LLP, as counsel to Arconic, K&L Gates LLP, as
counsel to Arconic and Richards, Layton & Finger, P.A., as Delaware counsel to
Arconic, dated the 2020 Separation Effective Date and addressed to the
Administrative Agent and the Lenders.

 

(c)            Corporate Documents. The Administrative Agent shall have received
(i) a copy, including all amendments thereto, of the charter of Arconic,
certified as of a recent date by the Secretary of State or other appropriate
official of its jurisdiction of incorporation and a certificate as to the good
standing of Arconic as of a recent date, from such Secretary of State or other
official; (ii) a certificate of the Secretary or Assistant Secretary of Arconic
dated the 2020 Separation Effective Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws of Arconic as in effect on
the 2020 Separation Effective Date showing all amendments thereto since the date
of the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
Arconic authorizing the execution, delivery and performance of this Amendment
and the borrowings by Arconic hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
charter of Arconic has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(i) above and (D) as to the incumbency and specimen signature of each officer
executing this Amendment or any other document delivered in connection herewith
on behalf of Arconic; (iii) a certificate of another officer of Arconic as to
the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Lenders or Weil, Gotshal & Manges LLP, counsel for the
Administrative Agent may reasonably request.

 

(d)            Existing Loans. No loans shall be outstanding under the Existing
Credit Agreement.

 

(e)            Representations and Warranties. The representations and
warranties set forth in Section 6 of this Amendment shall be true and correct in
all material respects (or in all respects if such representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) on and as
of the 2020 Separation Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 



12

 

 

(f)            Conditions Precedent Certificates. The Administrative Agent shall
have received certificates dated the 2020 Separation Effective Date and signed
by a Financial Officer of Arconic confirming the satisfaction of the conditions
precedent set forth in paragraphs (d) and (e) of this Section 5 and that as of
the 2020 Separation Effective Date, no Event of Default or Default has occurred
and is continuing.

 

(g)            Responsible Officer Certificates. The Administrative Agent shall
have received certificates of a Responsible Officer of Arconic, each dated the
2020 Separation Effective Date and stating that (i) except as previously
disclosed, Arconic and each of its Subsidiaries have complied in all respects
with all Federal, state, local and foreign statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control except to the extent any such failure so to
comply would not, alone or together with any other such failure, be reasonably
likely to result in a Material Adverse Effect; (ii) neither Arconic nor any of
its Subsidiaries has received notice of any failure so to comply which alone or
together with any other such failure would be reasonably likely to result in a
Material Adverse Effect; and (iii) the plants of Arconic and its Subsidiaries do
not manage any hazardous wastes, toxic pollutants or substances similarly
denominated in violation of any applicable law or regulations promulgated
pursuant thereto including, for operations within the United States, the
Resource Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law, where such violation would be reasonably likely to result,
individually or together with any such other violations, in a Material Adverse
Effect.

 

(h)            Fees and Expenses. The Administrative Agent shall have received
all fees and other amounts due and payable under Section 10.05 (Expenses;
Indemnity) of the Credit Agreement on or prior to the 2020 Separation Effective
Date to the extent invoiced at least two Business Days prior to the 2020
Separation Effective Date (or such shorter period as agreed to by Arconic);
provided that such invoice requirement is applicable only if written notice of
the date on which the 2020 Separation Effective Date will occur is provided to
the Administrative Agent at least four Business Days prior to the 2020
Separation Effective Date (or such shorter period as agreed to by the
Administrative Agent).

 

Section 6.      Representations and Warranties. To induce the Administrative
Agent and the Lenders party hereto to enter into this Amendment, Arconic hereby
represents and warrants to the Administrative Agent and the Lenders, that:

 

(a)            Authorization. Arconic has the power and authority, corporate or
otherwise, to execute, deliver and carry out the provisions of this Amendment,
or to become a party to this Amendment in accordance with the terms hereof and
to perform its obligations hereunder and under the Credit Agreement as modified
hereby, and all such action has been duly and validly authorized by all
necessary proceedings, corporate or otherwise, on its part.

 

(b)            Enforceability. This Amendment has been duly executed and
delivered by Arconic and this Amendment and the Credit Agreement as modified
hereby constitute the legal, valid and binding obligations of Arconic,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

 

(c)            Governmental Approvals. No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Governmental Authority (other than
filings under the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder) is necessary in connection with
Arconic’s execution and delivery of this Amendment, the consummation by Arconic
of the transactions contemplated hereby or Arconic’s performance of or
compliance with the terms and conditions hereof or of the Credit Agreement as
modified hereby.

 



13

 

 

(d)            No Conflict. None of the execution and delivery by Arconic of
this Amendment, the consummation by Arconic of the transactions contemplated
hereby or the performance by Arconic of or compliance by Arconic with the terms
and conditions hereof or of the Credit Agreement as modified hereby will
(a) violate any law, constitution, statute, treaty, regulation, rule, ordinance,
order, injunction, writ, decree or award of any Governmental Authority to which
it is subject, (b) conflict with or result in a breach or default under its
charter or Memorandum and Articles of Association or by-laws (or equivalent
organizational or governing documents), as applicable, (c) conflict with or
result in a breach or default which is material in the context of this Amendment
under any agreement or instrument to which Arconic is a party or by which it or
any of its properties, whether now owned or hereafter acquired, may be subject
or bound or (d) result in the creation or imposition of any Lien prohibited by
Section 6.01 of the Credit Agreement upon any property or assets, whether now
owned or hereafter acquired, of Arconic.

 

(e)            No Default; Representations and Warranties. On and as of the
Amendment No. 3 Effective Date and the 2020 Separation Effective Date, (i) no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of Arconic set forth in the Loan Documents are
true and correct in all material respects (or in all respects if such
representation or warranty is qualified by Material Adverse Effect or other
materiality qualifier) with the same effect as though made on and as of the date
hereof, except to the extent that any such representation or warranty
specifically refers to an earlier date, in which case such representation or
warranty is true and correct in all material respects (or in all respects if
such representation or warranty is qualified by Material Adverse Effect or other
materiality qualifier) as of such earlier date.

 

Section 7.      Reference to and Effect on the Existing Credit Agreement.

 

(a)            From the Amendment No. 3 Effective Date (i) this Amendment and
the Existing Credit Agreement shall be construed as a single instrument and
(ii) each reference in the Existing Credit Agreement to “the Credit Agreement”,
“this Agreement”, “hereunder”, “hereof” or words of like import, and each
reference in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import, shall mean and be a reference
to the Credit Agreement as amended hereby.

 

(b)            From the 2020 Separation Effective Date, each reference to
“Facility” shall mean and be a reference to the “New Facility” as defined
herein.

 

(c)            Except as expressly set forth in this Amendment, all of the terms
and provisions of the Existing Credit Agreement, each other Loan Document, and
all other instruments and agreements executed in connection therewith are and
shall remain in full force and effect and are hereby reaffirmed, ratified and
confirmed, and the Borrowers shall continue to be bound by all of such terms and
provisions.

 

(d)            Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(e)            This Amendment is a Loan Document under (and as defined in) the
Credit Agreement.

 



14

 

 

Section 8.      Ticking Fee. Arconic agrees to pay, or cause any other Borrower
to pay, in immediately available Dollars for the account of the Howmet Lenders,
a ticking fee (collectively, the “Ticking Fee”) at a rate per annum equal to the
Applicable Facility Fee Rate (as such term is to be defined as of the 2020
Separation Effective Date) on the average daily amount of such Howmet Lender’s
commitment as set forth on Schedule 2.01(a) of Exhibit A, for the period
commencing on and including the 91st day after the Amendment No. 3 Effective
Date (the “Ticking Fee Start Date”) and expiring on the earlier of (x) the 2020
Separation Effective Date and (y) the date such commitment as set forth on
Schedule 2.01(a) of Exhibit A is terminated. Accrued Ticking Fees shall be
payable in arrears on (A) the last Business Day of each calendar quarter,
commencing on the first such Business Day following the Ticking Fee Start Date,
for the account of each Howmet Lender and (B) the date on which the commitments
on Schedule 2.01(a) of Exhibit A hereto shall be terminated in whole (or, in the
case of Letters of Credit, fully cash collateralized in accordance with the last
paragraph of Article VII), for the account of each Howmet Lender. All Ticking
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days

 

Section 9.      Miscellaneous.

 

(a)            Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION. SECTION 10.11 AND 10.15 OF THE CREDIT AGREEMENT
ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

 

(b)            Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

(c)            Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03 of the Credit Agreement. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, PDF or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

Section 10.      Term. Except in the case of Section 8, this Amendment shall
terminate if the 2020 Separation Effective Date has not occurred on or prior to
August 1, 2020.

 

[Signature Pages Follow]

 



15

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

  ARCONIC INC.                 By: /s/ Peter Hong     Name: Peter Hong    
Title: Vice President and Treasurer

 



[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 



 

  CITIBANK, N.A.,   individually as a Lender, as an Issuer and as Administrative
Agent                 By: /s/ Michael Vondriska     Name: Michael Vondriska    
Title: Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 



 

  JPMorgan Chase Bank, N.A., as a Lender and as an Issuer                 By:
/s/ James Shender     Name: James Shender     Title: Executive Director

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  ABN Amro capital usa llc, as a Lender                 By: /s/ Jamie Matos    
Name: Jamie Matos     Title: Director                   By: /s/ Amit Wynalda    
Name: Amit Wynalda     Title: Executive Director

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 



  Bank of montreal, as a Lender               By: /s/ Josh Hovermale     Name:
Josh Hovermale     Title: Director

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  BNP paribas, as a Lender               By: /s/ Raymond G. Dunning     Name:
Raymond G. Dunning     Title: Managing Director           By: /s/ Nicolas
Anberree     Name: Nicolas Anberree     Title: Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  CREdit suisse ag, cayman islands branch, as a Lender           By: /s/ Judy
Smith     Name: Judy Smith     Title: Authorized Signatory                   By:
/s/ Andrew Griffin     Name: Andrew Griffin     Title: Authorized Signatory

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  fifth third bank, national association, as a Lender               By: /s/
Michael S. Barnett     Name: Michael S. Barnett     Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  GOLDMAN SACHS BANK USA, as a Lender               By: /s/ Ryan Durkin    
Name: Ryan Durkin     Title: Authorized Signatory

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Name of Institution:               Intesa Sanpaolo S.P.A. - New York Branch  
                      By: /s/ Alessandro Toigo       Name: Alessandro Toigo    
  Title: Head of Corporate Desk                         By: /s/ William Denton  
    Name: William Denton       Title: Global Relationship Manager

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Mizuho Bank, Ltd., as a Lender               By: /s/ Donna DeMagistris    
Name: Donna DeMagistris     Title: Executive Director

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Morgan Stanley Bank, N.A., as a Lender               By: /s/ Alysha Salinger  
  Name: Alysha Salinger     Title: Authorized Signatory

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  MUFG Bank, Ltd., as a Lender               By: /s/ Liwei Liu     Name: Liwei
Liu     Title: Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  PNC Bank, National Association, as a Lender               By: /s/ Joseph
McElhinny     Name: Joseph McElhinny     Title: Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Sumitomo Mitsui Banking Corporation, as a Lender               By: /s/ Michael
Maguire     Name: Michael Maguire     Title: Managing Director

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  TD Bank, N.A., as a Lender           By: /s/ Maciej Niedzwiecki     Name:
Maciej Niedzwiecki     Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Truist Bank as successor by merger to SunTrust Bank, as a Lender              
By: /s/ Julie Lindberg     Name: Julie Lindberg     Title: Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  U.S. Bank National Association, as a Lender               By: /s/ Kelsey E.
Hehman     Name: Kelsey E. Hehman     Title: Assistant Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Citizens Bank, N.A., as a Lender               By: /s/ Eric J. Grasso    
Name: Eric J. Grasso     Title: Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  ING Bank N.V., Dublin Branch, as a Lender               By: /s/ Sean Hassett  
  Name: Sean Hassett     Title: Director                   By: /s/ Pádraig
Matthews     Name: Pádraig Matthews     Title: Director

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  The Bank of Nova Scotia, as a Lender               By: /s/ Kevin McCarthy    
Name: Kevin McCarthy     Title: Director

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  The Huntington National Bank, as a Lender               By: /s/ Marcel
Fournier     Name: Marcel Fournier     Title: Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Banco Bradesco S.A., New York Branch, as a Lender               By: /s/ Sonia
Bettencourt     Name: Sonia Bettencourt     Title: Coordinator                  
By: /s/ Marcio Bonilha Neto     Name: Marcio Bonilha Neto     Title: Coordinator

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  M&T Bank, as a Lender               By: /s/ Ramal Moreland     Name: Ramal
Moreland     Title: Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Nomura Corporate Funding Americas, LLC, as a Lender                   By: /s/
Garrett P. Carpenter     Name: Garrett P. Carpenter     Title: Managing Director

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Riyad Bank, Houston Agency, as a Lender             By: /s/ Michael Meiss    
Michael Meiss     General Manager                 /s/ Manny Cafeo     Manny
Cafeo     Vice President, Operations Manager

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Standard Chartered Bank, as a Lender               By: /s/ James Beck    
Name: James Beck     Title: Associate Director       Standard Chartered Bank

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  The Bank of New York Mellon, as a Lender               By: /s/ William M.
Feathers     Name: William M. Feathers     Title: Director

 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 

  Westpac Banking Corporation, as a Lender               By: /s/ Stuart Brown  
  Name: Stuart Brown     Title: Executive Director, Westpac



 

[Signature Page to Amendment No. 3 to Credit Agreement]

 



 

 

 



EXHIBIT A

 

[Amendments to Schedules to Credit Agreement]

 



 

 

 



SCHEDULE 2.01(a)
TO CREDIT AGREEMENT

 

LENDERS AND COMMITMENTS

 

Lender Commitment Citibank N.A. $85,000,000 JPMorgan Chase Bank, N.A.
$85,000,000 ABN Amro Capital USA LLC $65,000,000 Bank of Montreal $65,000,000
BNP Paribas $65,000,000 Credit Suisse AG, Cayman Islands Branch $65,000,000
Fifth Third Bank, National Association $65,000,000 Goldman Sachs Bank USA
$65,000,000 Intesa Sanpaolo S.p.A.- New York Branch $65,000,000 Mizuho
Bank, Ltd. $65,000,000 Morgan Stanley Bank, N.A. $65,000,000 MUFG Bank, Ltd.
$65,000,000 PNC Bank, National Association $65,000,000 Sumitomo Mitsui Banking
Corporation $65,000,000 TD Bank, N.A. $65,000,000 Truist Bank $65,000,000 U.S.
Bank National Association $65,000,000 Citizens Bank, N.A. $45,000,000 ING Bank
N.V., Dublin Branch $45,000,000 The Bank of Nova Scotia $45,000,000 The
Huntington National Bank $45,000,000 Banco Bradesco S.A., New York Branch
$25,000,000 M&T Bank $25,000,000 Nomura Corporate Funding Americas, LLC
$25,000,000 Riyad Bank, Houston Agency $25,000,000 Standard Chartered Bank
$25,000,000 The Bank of New York Mellon $25,000,000 Westpac Banking Corporation
$25,000,000 Total $1,500,000,000

 



 

 

 



SCHEDULE 2.01(b)
TO CREDIT AGREEMENT

 

ISSUERS AND L/C COMMITMENTS

 

Issuing Bank Commitment Citibank, N.A. $200,000,000 JPMorgan Chase Bank, N.A.
$200,000,000

 



 

 

 

EXHIBIT B

 

Schedule 6.01(a) to Credit Agreement

 

ENTITY REGION LIEN TYPE NET LIEN AMOUNT
(USD) DESCRIPTION OF
COLLATERAL SECURED PARTY X9805 CONS - ADJ TO CORP EQUITY Corporate Leased
Equipment $7,659,174.62 Makino Mag Equipment - Tied to L3926 RTI Claro - Laval
GE Capital L0558 HOWMET CIRAL SNC Europe Leased Structures – Leased building at
tooling plant District du Pays d'Evron L3926 RTI CLARO - LAVAL North America
Mortgages/ Leases $3,624,311.89 Makino Mag Equipment GE Capital L0059 ACOA -
PITTSBURGH - CORP HQ North America Computer Software $249,932.20 Computer
Software Cisco L0059 ACOA - PITTSBURGH - CORP HQ North America Mortgages/ Leases
$218,690.71 Computer Software Cisco L0671 Three Rivers Insurance Co (Arconic
Inc.) North America Pledged Collateral $21,198,765.00 Three Rivers currently
pledges a portion of its investment security assets held at TD Wealth Management
as collateral for bank letters of credit issued by TD Bank. Calculated by taking
the total amount of LOCs outstanding divided by 80%. As reported to the banks on
June 29, 2018. (Original amount on June 29, 2018 - 25,945,681.25) TD Bank L0671
Three Rivers Insurance Co (Arconic Inc.) North America Pledged Collateral –
Three Rivers currently pledges a portion of its investment security assets held
at TD Wealth Management as collateral for bank letters of credit issued by TD
Bank. Calculated by taking the total amount of LOCs outstanding divided by 80%.
As adjusted after June 29, 2018. (No amount remaining because net lien amount is
less than the original amount seen on June 29, 2018 above) TD Bank     Total
Lien Amount: $32,950,874.42                     Applicable Lien Amount: –    

 





 

